DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species of: Skin damage caused by fine dust in the reply filed on 16 November 2021 is acknowledged. 

Status of the Claims:
Claims 2-4 have been cancelled.
Claims 1 and 5-18 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2013-0035325 (hereinafter “’325”) [cited by Applicant in IDS filed 5/21/20] and Magnani et al. (2016) and Sur et al. (2001).
	A method for treating skin damage caused by fine dust, comprising the step of administering an effective amount of a tea plant root extract to a subject in need thereof is claimed.
KR-10-2013-0035325 (hereinafter “’325”) discloses an external use skin composition containing saponin in an amount from 0.1 to 50% derived by aqueous methanolic extract from the roots of Camellia sinensis, and indicates that the composition has effects of preventing skin aging, improving skin moisture retention, anti-barrier function, anti-inflammation, and whitening and alleviating atopic skin (see claims 1-20).
Magnani et al. (2016) beneficially disclose the ability of particulate matter (PM) promoting skin tissue damage. The study analyzed the effect of concentrated ambient particles (CAPs) in a reconstructed human epidermis (RHE) model. RHE tissues were 
	Sur et al. (2001) beneficially teach that saponins isolated from tea root extract (TRE) showed antiinflammatory and in vitro antioxidant activity. TRE extract was obtained by sequential extraction with methanol, ethyl acetate and butanol.
	It would have been obvious to administer tea root extract containing bioactive saponins to skin for its known anti-inflammatory properties to skin damaged by fine dust particles, which is mediated by reactive oxygen species and inflammation. As Applicant points out in the instant specification, fine dust causes skin cell damage, which induces inflammation and further aggravates the skin cell damage. This vicious cycle of skin cell damage can be treated10 with a tea plant root extract and, as a result, the skin condition can be improved. 



KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
In reference to the effects the application of the tea root extract would have on expression of particular genes, such effect are a consequence of the single positively recited step of the claimed method. That is—application of tea root extract. Such an intended result of a process step does not effectively limit the claimed method (see e.g., Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (“clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
The adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof and/or employing one or more commonly-employed extraction techniques, such as employing extraction solvents of similar polarity to obtain similar components) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  



Conclusion
	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RUSSELL G FIEBIG/Examiner, Art Unit 1655